[Cite as Jones v. Summit Cty. Job & Family Servs., 2016-Ohio-4940.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

KEELY JONES                                               C.A. No.    27708

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
SUMMIT COUNTY JOBS & FAMILY                               COURT OF COMMON PLEAS
SERVICES, et al.                                          COUNTY OF SUMMIT, OHIO
                                                          CASE No.   CV 2014 05 2420
        Appellees

                                DECISION AND JOURNAL ENTRY

Dated: July 13, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Keely Jones, appeals an order that dismissed her complaint. This

Court affirms.

                                                     I.

        {¶2}     Keely Jones was employed by the Summit County Department of Job and Family

Services (“SCDJFS”) until May 17, 2013, when she was terminated. During her employment,

Ohio Council 8, American Federation of State, County and Municipal Employees, AFL-CIO

(“AFSCME”) was the certified exclusive representative of bargaining unit employees of

SCDJFS, and Ms. Jones was a member of the bargaining unit. After SCDJFS terminated her

employment, Ms. Jones sued SCDJFS and AFSCME. She argued that there were irregularities

in the process that lead to her termination and that AFSCME failed in its duty to represent her.

SCDJFS and AFSCME moved to dismiss, arguing that the trial court did not have jurisdiction to
                                                 2


consider her claims. The trial court granted the motion with respect to both defendants. Ms.

Jones appealed.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE OVERWHELMING WEIGHT OF EVIDENCE PRODUCE[D] BY THE
       SUMMIT COUNTY JOBS AND FAMILY SERVICES COULD NOT BE
       EVALUATED FOR ACTUAL DATES AND TIMES TO ENSURE THE
       VIOLATIONS TOOK PLACE PRIOR TO THE DATED MAY 10, 2013
       LETTER OF KELLY JONES RECEIVED PLACE ON A PAID
       ADMINISTRATIVE LEAVE EFFECTIVE MAY 13, 2013. WITHOUT BEING
       INFORMED HOW, WHERE AND TO WHOM TO APPEAL KEELY JONES
       TERMINATION WITHOUT THIS PROCESS HOW COULD KEELY JONES
       PRESENT HER SIDE OF THE EVIDENCE TO CLEAR HER NAME AND
       REPUTATION AS AN ELEVEN YEAR MEDICAID CASE MANAGER II.
       SUMMIT COUNTY JOBS AND FAMILY SERVICES MADE THE APPEAL
       UNATTAINABLE BY NOT DISCLOSING KEELY JONES APPEAL RIGHTS.
       THEREFORE, IF THE COUNTY EXECUTIVE-RUSSELL M. PRY DID NOT
       DISCLOSE KEELY JONES APPEAL RIGHTS IN HIS LETTER OF
       TERMINATION THEN KEELY JONES FAILED TO EXHAUST ALL
       ADMINISTRATIVE REMEDIES AND THE TRIAL COURT LACK
       JURISDICTION IS A TRUE STATEMENT.

       {¶3}    In her first assignment of error, Ms. Jones appears to argue that the trial court

erred by denying her motion to dismiss with respect to SCDJFS because SCDJFS was obligated

to provide her with an appeal from her termination hearing. Ms. Jones did not raise this

argument in the trial court, and she cannot raise it for the first time on appeal. Wells Fargo Bank,

N.A. v. Horn, 9th Dist. Lorain No. 12CA010230, 2016-Ohio-1573, fn.1. Her first assignment of

error is overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN GRANTING MOTION TO DISMISS FOR
       LACK OF JURISDICTION AND NOT EXHAUSTING ALL REMEDIES FOR
       OHIO COUNCIL 8 (UNION) BECAUSE KEELY JONES (EMPLOYEE) IS A
       BARGAINING MEMBER, THE UNION DID NOT PROVIDE FOR AN
       APPEAL TO CHALLENGE THE DISCHARGE FOR VIOLATIONS OF THE
                                                  3


       ORC 124.34 RULES OUTSIDE OF THE COLLECTIVE-BARGAINING
       AGREEMENT.

       {¶4}       The substance of Ms. Jones’ second assignment of error is unclear, but it appears

that she argues that the trial court erred by dismissing her complaint with respect to AFSCME on

the basis that she failed to exhaust her administrative remedies by filing an unfair labor practice

charge with the State Employment Relations Board. In support of this assignment of error, Ms.

Jones reiterates the allegations in her complaint that the Union failed in its duty of fair

representation.

       {¶5}       Because AFSCME’s motion to dismiss argued that the trial court lacked subject

matter jurisdiction over Ms. Jones’ claims, it is properly considered under Civ.R. 12(B)(1). A

complaint may only be dismissed under Civ.R. 12(B)(1) when it raises no cause of action that is

cognizable by the forum. State ex rel. Bush v. Spurlock, 42 Ohio St. 3d 77, 80 (1989). This

Court reviews a motion to dismiss for lack of subject matter jurisdiction de novo. Crestmont

Cleveland Partnership v. Ohio Dept. of Health, 139 Ohio App. 3d 928, 936 (10th Dist.2000).

       {¶6}       It is an unfair labor practice for a public employee union to “[f]ail to fairly

represent all public employees in a bargaining unit.” R.C. 4117.11(B)(6). The remedy for an

alleged unfair labor practice is an administrative charge filed with the State Employment

Relations Board (“SERB”). R.C. 4117.12(A). SERB’s jurisdiction over unfair labor practices is

exclusive. State ex rel. Cleveland v. Sutula, 127 Ohio St. 3d 131, 2010-Ohio-5039, ¶ 16. Once

SERB issues a decision regarding an unfair labor practice, a court of common pleas has

jurisdiction to hear enforcement proceedings and administrative appeals as provided by R.C.

4117.13. “The statutes pertaining to unfair labor practices do not provide for the filing of an

original complaint in common pleas court.” Franklin Cty. Law Enforcement Assn. v. Fraternal

Order of Police, Capital City Lodge No. 9, 59 Ohio St. 3d 167, 169 (1991).
                                                 4


       {¶7}    Ms. Jones’ complaint is neither an action to enforce a SERB decision nor an

administrative appeal from a SERB decision related to an unfair labor practice. Instead, it is an

original complaint alleging an unfair labor practice filed in a court of common pleas. As such, it

does not fall within the trial court’s jurisdiction over unfair labor practices as described in R.C.

4117.13, and the trial court did not err by dismissing her claims with respect to AFSCME.

       {¶8}    Ms. Jones’ second assignment of error is overruled.

                                                III.

       {¶9}    Ms. Jones’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.
                                        5



                                            DONNA J. CARR
                                            FOR THE COURT



MOORE, J.
SCHAFER, J.
CONCUR

APPEARANCES:

KEELY JONES, Appellant.

MICHAEL D. BATCHELDER, Attorney at Law, for Appellees.